Citation Nr: 1805513	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1973 to March 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran presented sworn testimony at a hearing before the undersigned in December 2016.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's right and left knee disabilities are etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for right and left knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for right and left knee disabilities is warranted.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  In this case, the evidence shows that the Veteran has had advanced bilateral knee osteoarthritis throughout the period of the claim.  His service treatment records show that during service he received treatment for right and left knee pain on two occasions after falling while running.

In an August 2011 report, a VA examiner determined the Veteran's right and left knee disabilities were unrelated to service on the bases that his discharge examination showed no evidence of abnormalities of the lower extremities, and that the evidence did not show persistent knee problems following service.  Upon review, the Board notes the examiner did not address the Veteran's lay statements to the effect that he suffered bilateral knee pain since service, but was unaware of the availability of VA care, and so treated his pain with over-the-counter medication. 

In a January 2017 treatment note, a VA medical provider stated that upon a review of the Veteran's service medical records and post-service medical history, it was his opinion the Veteran's bilateral knee arthritis was secondary to his in-service knee injuries.  In this regard, the provider noted the Veteran's reports that his bilateral knee pain had its onset after an in-service fall.  The provider noted the Veteran had arthrosis of the patellofemoral joints in both knees, and that such changes were commonly seen in patients who had suffered a fall, as the Veteran had.  As this opinion was based on a review of the Veteran's relevant medical history, the Board finds the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Upon a review of the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran's right and left knee disabilities are etiologically related to his in-service knee injuries.  Accordingly, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As such, the Board finds that all three elements necessary to establish service connection have been met, and that service connection for right and left knee disabilities is warranted.  


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


